Citation Nr: 1217078	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to increases in the "staged" ratings (of 30 percent prior to March 8, 2004, and 50 percent from that date) assigned for the Veteran's major depressive disorder (MDD).

2.  Entitlement to total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to June 1988. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2003 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2008, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In January 2010, these matters were remanded for further development.  A June 2011 rating decision recharacterized the issue as MDD (formerly evaluated as dysthymic disorder) and increased the rating to 50 percent, effective March 8, 2004 (the date of a Vocational Rehabilitation Counselor Case Note noting worsening of emotional health so as to preclude support for further vocational rehabilitation efforts).  The Veteran has not expressed satisfaction with the "staged" increased ratings, and both "stages" of the rating remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's MDD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.

2.  The Veteran's only service-connected disability, MDD, rated 50 percent, is not shown to be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  A 50 percent, but no higher, schedular rating is warranted for the Veteran's MDD throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Codes 9433-9434 (2011).

2.  The schedular requirements for TDIU are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A July 2003 letter explained the evidence necessary to substantiate this claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In addition, a June 2008 letter provided the criteria for rating mental disorders and this letter (as well as letters in March 2006 and November 2007) informed the Veteran of rating and effective date criteria.  The claim was thereafter readjudicated (curing any notice timing defect).  See supplemental statement of the case dated in June 2011.  He has received the general-type notice described in Vazquez-Flores and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA mental disorders examinations in January 2004 and (pursuant to the Board's remand) in March 2010.  The Board finds that the examinations are adequate for rating purposes, as the examiners considered the reported history of the Veteran, and conducted thorough examinations, noting all findings necessary for consideration of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the May 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The evidence of record shows that the Veteran receives unemployment benefits.  During his August 2008 Travel Board hearing he testified that he was in receipt of state unemployment benefits; however, the March 2010 VA examination report notes that he is in receipt of Social Security Administration (SSA) disability benefits.  Notwithstanding the source of such benefits, it is noted that the Veteran has consistently reported that these benefits are for non-service-connected disabilities (for carpal tunnel at his Travel Board hearing and for tremors during his VA examination).  Review of the record does not suggest (and the Veteran does not contend) that his unemployment benefits are for a psychiatric disability.  Accordingly, the evidence of record affirmatively establishes that records from SSA would not be pertinent to the matter at hand; they need not be sought.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a claim for increase the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered (as noted above, the RO has assigned staged ratings, with a rating of 30 percent assigned effective prior to March 8, 2004, and a 50 percent rating from that date.)  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in June 2003, the period for consideration is from June 2002 until the present.

The Veteran's disability due to service-connected MDD is evaluated under 38 C.F.R. § 4.130, Codes 9433-9434.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record reveals psychiatric diagnoses other than MDD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran was awarded service connection for dysthymic disorder, rated 10 percent, by rating decision in February 1989.  An interim, February 1999 rating decision assigned an increased rating of 30 percent.  The instant claim for increase was received by VA in June 2003.  A June 2011 rating decision recharacterized the issue as MDD and increased the rating to 50 percent, effective March 8, 2004.

VA mental health treatment notes show that the Veteran reported doing well and remaining happy at his low stress job in June 2002 (he also reported continued problems with his wife regarding their sex life and fleeting suicidal ideation which was "normal for him").  However, in August 2002, his wife reported that he was "doing worse," his depressive symptoms had increased, he slept 15-18 hours per day, was more isolative when awake, and had weight loss.  It was noted that the Veteran's father had died, he had lost his job, and had turned 50.  In September 2002, the Veteran reported acquiring temporary work painting apartment complexes which had given him motivation to get up and stopped his suicidal ideations.  

In April 2003, VA treatment records show that the Veteran reported "feeling down" because he had been fired from his maintenance job at a motel because he had "made a comment to a female co-worker which was 'misinterpreted' as sexual in nature."  It was noted that this was the second job the Veteran had lost in a similar situation.  In June 2003, the Veteran reported having a suicidal ideation the previous week as a result of marital problems.  He also hoped to start truck driving school soon.  In September 2003, he was happy that he had passed his Class B truck driving test and was offered a job.  His mood had improved as a result and he denied suicidal ideation.  The Veteran was hospitalized from November 21, 2003 to November 24, 2003 for increased depression, anger and suicidal ideation because of ongoing "conflicts" with his wife.  He reported a strong desire to cut his wrists and bleed to death and stated that he had no weapon or object with which to harm himself.  He reported relationship problems with his wife "turn to anger and leading to intense feelings of wanting to hurt her as well as himself."  A GAF score of 50 was noted on admission, was reduced to 45 the following day and was increased to 65 on discharge.  He was noted to "smile somewhat superficially" and had "poor attention to his grooming" but was otherwise doing fine on evaluation in December 2003.  

The Veteran reported continued fleeting suicidal ideation in January 2004.  He had a pleasant demeanor and fair attention to grooming on mental status evaluation.  

On January 2004 VA mental disorders examination, the examiner noted the Veteran had fleeting suicidal ideation earlier in the month and had cut his wrist but had denied any intent.  He had been married for 27 years, the last 20 of which had been "very 'stormy'" due to sexual contact issues.  At the age of 49 and after 12 years of employment at the Internal Revenue Service, the Veteran was asked to resign because of harassment charges in his work place ("he made jokes at girls but they did not 'take it right'".)  He reported working "odds and ends" jobs with hotel work and video security since that time.  He also attempted to get a Class A truck driving license but was unable to pass the written test.  The Veteran was hospitalized on Thanksgiving in 2003 because of the stormy relationship with his wife.  He had been looking for a job during the past year but was unable to find one "mainly because of his reading disorder."  The examiner noted that the Veteran's complaints are depression (which include feelings of being lonely and sad and sleeping "excessively") and suicidal ideation (which was in "pretty good control" and last occurred on Thanksgiving 2003).  The depression and suicidal ideation were accompanied by excessive sleep, some loss of appetite but no serious weight loss, low energy with his depression, and "some problems in concentration but clearly a feeling of hopelessness when the suicidal thoughts become present."  The examiner also noted that "there has been no basic time loss from work over the 12 month period specifically because of his depression" and explained that the Veteran had been unemployed because he was looking for a job when jobs are difficult to find and he "has some difficulty in applying for jobs and reading and/or taking any kind of written tests."  

On mental status evaluation, the Veteran was pleasant and cooperative and had difficulty articulating expressively (mispronouncing and misplacing words fairly repeatedly throughout the interview although "one can understand what he is attempting to say.")  He admitted problems reading and turning words around.  His stream of thought of speech was spontaneous, coherent, and relevant.  He showed no loosening in his thought processes or any associations, did not show any psychomotor retardation significant of a severe vegetative depression, and showed mild constriction of his affectual display.  He retained 3/3 objects after 5 minutes, and had great difficulty with his 5 digits forward and could not do 6 but was able to subtract serial 3s and serial 7s very adequately.  The examiner noted that he was of average to bright intelligence (based on 2002 VA rehabilitation IQ testing results reported by the Veteran) but was hadicapped somewhat by his reading disability, particularly in finding some employment.  His insight and judgment were adequate.  The examiner also noted that there was slight impairment in communication; no evidence of dulusions, hallucinations, or psychosis; his behavior was appropriate during the interview; he showed no current suicidal or homicidal ideation; and he maintained minimal personal hygiene, dressing and bathing.  The Veteran went out seeking employment on a weekly basis and was oriented to time, place and person.  He did not show significant memory loss, obsessive or ritualistic behavior, or irrelevant or illogical speech.  The Veteran reported no panic attacks and described depressed mood but no impaired impulse control.  The examiner entered diagnoses of early onset dysthymia and partner relationship problem under Axis I and developmental reading disorder and developmental expressive language disorder which have existed since childhood uner Axis II.  The GAF score was 60 which "showed overall moderate symptomatology."  The examiner noted that, with serious symptomatology of suicidal ideation, the GAF score would be lowered to 50.  The examiner commented that the Veteran has few friends.  He is isolated (even at home), has many conflicts and is generally unhappy with his life because of his difficulty expressing himself and his depressive disorder.  

The Veteran's Vocational Rehabilitation Counselor submitted a March 8, 2004 Case Note indicating that his symptoms related to dysthymic disorder had worsened as to preclude any expectation of success in vocational rehabilitation services.  The counselor opined that the Veteran's service connected disabilities, combined with learning disabilities, made a return to competitive employment unrealistic.  Another memorandum from the same counselor on the same day notes that the Veteran "has been at risk for suicide for several months."  

VA treatment records show that the Veteran reported things had "been up and down" in March 2004.  He was casually groomed, engaging, made good eye contact.  His responses were spontaneous and normal in rate, tone and volume.  He had difficulty in expressing certain things clearly, thought process in general was fair and logical and there was no psychotic material expressed.  In May 2004, the Veteran reported "having no energy to get out of the house, feeling somewhat down, and hoping there'd be something to do."  He began attending a Mood Disorder support group for treatment of depression.  In July 2004, he presented with mixed anxiety and low mood over his family situation.  He had body odor and was not well groomed.  The Veteran was distraught because the Mood Disorder support group had confronted him to "go back to work" and said he was "hiding behind [his] disability"  The Veteran's ex-son-in-law accused him of child abuse and being a pornographer in July 2004.  August 2004 findings from Child Protective Services were negative.

An August 2004 report of private neuropsychiatric evaluation provided Axis I diagnoses of expressive language disorder, learning disorder NOS (reading and math), and MDD (recurrent, in paritial remission).  The examiner also noted that the Veteran had been taking medication for depression for 3 years and, while he continued to complain of mild symptoms, he also indicated that his symptoms had been in relatively good control and that he had not struggled with suicidal ideation within that time.  

VA treatment records show that, in October 2004, the Veteran reported feeling less anxious since family court decided there was not enough evidence for a case against him.  In December 2004, things were "a little bit better" (less intense arguments) because the Veteran had been in school (through Vocational Rehabilitation) and his wife did not see him sitting around the house.  

In December 2004, the Veteran was referred to J.P.M., Ph.D., (Dr. M) for a psychological evaluation.  The examiner noted that the Veteran was not an accurate or satisfactory historian.  The Veteran reported a history of learning difficulty in the areas of reading and writing but was still able to graduate.  Following his 1988 discharge from the U.S. Coast Guard, he was employed at a winery for a brief period and then worked at the IRS for 12 years before he was fired due to two separate sexual harassment charges.  He then worked in security, Uhaul (from which he was fired after two automobile accidents), and at a motel as a handyman (where he was again fired for two separate sexual harassment complaints).  At the time he was on medication and recalled 5 incidents of attempted suicide, the last occurring earlier in 2004.  The examiner noted that "the veteran is obsessed with thoughts of a sexual nature and must frequently masturbate to relieve the sexual stress."  Dr. M also noted that intimacy with the Veteran's wife stopped after she learned he was unfaithful, the extramarital relationship ended after his girlfriend stopped seeing him, and "[h]e is a womanizer on the lookout for another partner at the present time."  The Veteran's energy was low with poor concentration.  Dr. M summarized that the Veteran was suffering from depression that can be debilitating in nature, he has a history of suicide attempts that were influenced by his depression, and he has a sexual obsession that has been a serious problem for many years.  He was diagnosed with major depression (NOS), a learning disorder and histrionic personality disorder.  A GAF score of 50 was assigned.

VA treatment records in February 2005 show that the Veteran reported periods of low mood related to the absence of love/intimacy and conflictual issues.  Later that month, the Veteran reported he continued to have a very poor relationship with his wife, he had had an extramarital relationship with a woman and had proposed to have a sexual relationship with a neighbor.  

In September 2007, the Veteran was hospitalized for treatment of suicidal ideation.  The record shows that the Veteran was accused of sexual harassment five days before admission and had been notified that he was fired on the day of admission.  The GAF score on admission was 35, it was 40 during hospitalization, and improved to 55 and 60 on discharge 2 days later.  On September 2007 follow-up evaluation, the Veteran reported he had a better relationship with his wife and "past family issues are practically resolved."  He appeared in a good mood, had applied for unemployment, and planned to find another job.  In October 2007, it is noted that the Veteran's mood was better.  He had found a job and reported that he is happy as long as he is working.  

VA treatment records show that the Veteran was unemployed and still feeling suicidal in June 2008.  

During his August 2008 Travel Board hearing, the Veteran testified that he is on prescription medication for mood swings, depression and thoughts of suicide (which are present but he does not act on them).  He reported that he sleeps 10 hours a day and does not leave the house very often because he feels depressed when he goes out and only feels safe in the psychiatric ward, when with his psychiatrist, or at church.  He stated that he is unable to work because his depression makes it hard for him to deal with other people.  

December 2008 VA mental health treatment notes show that the Veteran was still unemployed and feeling suicidal.  Subsequent VA mental health treatment records show that the Veteran remained unemployed, experienced suicidal ideations (thought of stabbing himself in the forearm in April 2009) and had impaired sleep until November 2009, when taking care of his grandson gave him something to do and he started going out.  His sleep had improved and suicidal ideations had decreased.  In January 2010 he reported there had been no change since his last visit.  He also complained of no sexual relationship with his wife and reported watching porn to relieve himself and that he remained sexually active.

On March 2010 VA examination, the Veteran was generally well kempt, was oriented to person, place, and time and his mood was described as "down and depressed."  His affect was flat but at times animated and eye contact was good throughout the interview.  His speech was normal, thought content was clear, and thought processes were logical.  The Veteran's recent and remote memory was fair (although he had trouble recalling dates), his attention and concentration were good, and he reported no hallucinations or delusions.  He denied homicidal ideation but reported consistent thoughts of self harm with no plan or intent to act on these thoughts.  He denied any obsessive or ritualistic behaviors and did not describe any episodes of panic attacks.  The Veteran reported severe depression, spending significant amounts of time sleeping (18-19 hours a day), and becoming verbally and physically aggressive (although he has no history of assaultive behaviors).  The examiner noted that the Veteran was unable to write well and had significant difficulties with spelling (as was evident on his questionnaire).  He presented with concrete thought processes and at times would misuse words.  The Veteran complained that his family does not understand what is going on with him, he is not intimate with his wife, and experienced erectile dysfunction due to medications.  

The examiner noted that, although the Veteran meets criteria for dysthymic disorder, the extent and severity of his symptoms warrant a change in diagnosis to major depression because he (1) experiences a depressed mood most of the day, nearly every day; (2) indicated decreased interest in most activities with the exception of his sexual preoccupations; (3) currently experiences periods of hypersomnia in which he sleeps 18-19 hours per day, (4) has reported a decreased appetite despite the fact that he was purposely trying to lose weight for a period of time, (5) has experienced psychomotor agitation where his wife and co-workers have witnessed him being "on edge," (6) experiences fatigue and loss of energy nearly every day, (7) has feelings of worthlessness, (8) experiences poor concentration (but this is not as pronounced as it once was) and (9) has recurrent suicidal ideation.  The diagnoses were severe recurrent major depression without psychosis, partner relational problems, expressive language disorder (by history), reading disorder (by history), and personality disorder NOS (strong borderline traits).  The GAF score was 43, indicative of serious symptoms and impairment.  The examiner also provided the following summary and conclusion:  

Since service [the Veteran's] symptoms have worsened in large part due to his inability to maintain consistent employment.  His problems with occupational functioning do not present as related to his depression.  In fact, the veteran has demonstrated symptom remission when he has been gainfully employed.  His issue with employability is more reflective of his sexual preoccupation which results in inappropriate comments and behaviors; which is then followed by depression when he is fired from a position.  He has demonstrated that he has the capability of maintaining employment and by his own admission does not work due to his hand tremor.  Although his learning disabilities limit his job choices, they have not necessarily caused him to lose a job once he has secured a position.  As stated it is his own sexually charged comments that jeopardize his employment.  His personality disorder is largely reflective of an individual diagnosed with Borderline Personality disorder; efforts to avoid abandonment, unstable interpersonal relationships, impulsivity with regards to sex, recurrent suicidal ideation and feelings of emptiness.  These symptoms are believed to influence his pattern of extra marital affairs, marital conflicts, inappropriate social behaviors at work and suicidality.  

As was noted above, the RO has assigned staged ratings, with a rating of 30 percent assigned effective prior to March 8, 2004 and an increased 50 percent rating effective from that date (based on a Vocational Rehabilitation Counselor Case Note noting worsening of emotional health so as to preclude support for further vocational rehabilitation efforts).  

On longitudinal review of the record, the Board finds that the Veteran, his treating mental health professionals, and VA examiners have reported MDD symptoms productive of occupational and social impairment with reduced reliability and productivity throughout the appeal period.  He has shown impairment due to such symptoms as difficulty in understanding complex commands and/or abstract thinking (impaired concentration and communication); impaired judgment (inappropriate sexual behavior which results in being fired from jobs); disturbances of motivation and mood (impaired sleep, low energy, isolative, poor grooming, feeling lonely, hopeless, and some loss of appetite); and difficulty in establishing and maintaining effective social relationships (he has few friends, many conflicts, isolates, and has difficulty expressing himself).  [Notably, although the August 2004 private neuropsychiatric evaluation report notes that the Veteran's MDD was in partial remission, the remaining evidence of record does not show MDD in remission and supports the findings that MDD symptoms are productive of occupational and social impairment with reduced reliability and productivity throughout the appeal period.]

Although he has not displayed flattened affect; circumstantial, circumlocutory or stereotypical speech; panic attacks more than once a week; or impairment of short-and long-term memory, he need not display every symptom listed to meet the criteria for the increased (50 percent) rating during the entire appeal period; i.e., prior to March 8, 2004.  As the symptoms described approximate the schedular criteria for a 50 percent rating, the Board finds that such rating is warranted throughout the appeal period.

As the criteria for a 50 percent schedular rating are not fully met (but approximated), it is clear that an even higher (70 percent) schedular rating is not warranted at any time during the appeal period.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is not shown.  The record does not contain any evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; spatial disorientation; or an inability to establish and maintain effective relationships.  Although the Veteran has reported recurrent suidical ideation; by his own description, such impulses are fleeting and "normal" for him.  He has consistently denied any intent or plan to follow through with these impulses and reported that he had no weapon or object with which to harm himself.  Similarly, although there have been findings of lapses in personal hygiene, the Veteran's personal appearance has generally been desribed as adequate.  Moreover, the record shows that the Veteran functions best when he is employed; e.g, he reported in October 2007 that he "is happy as long as he is working," and the March 2010 VA examiner noted that the Veteran's "symptoms worsen in large part due to his inability to maintain consistent employment" and his problems with occupational functioning are not related to his depression but are "more reflective of his sexual preoccupation."  

The record also reflects that he has been married for over 27 years (although the relationship with his wife has been "stormy" for the last 20 years and there is lack of intimacy) and has had good relationships with his chidren (his children and grandchildren have lived with him at various times).  The Board is also aware that the Veteran has been awarded unemployment benefits.  However, such award was for physical (and nonservice-connected) disabilities and such award (while for consideration) likewise may not be found dispositive.  Hence, the Veteran's overall disability picture most nearly approximates the criteria for a 50 percent rating throughout the appeal period.  His symptoms do not reflect a level of impairment (deficiencies in most areas) associated with a 70 percent rating.  Consequently, the Board finds that criteria for a 70 percent rating are not met for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  The Board notes that the Veteran's GAF scores throughout the appeal period have ranged from 35 to 65, consistent with severe to mild symptoms.  Notably, the score of 35 was on a single occasion in September 2007 at the beginning of hospitalization for brief suicidal ideation and was increased to 40, 55 and 60 during the 2 day hospitalization.  Therefore, that score (and the reported symptoms it represents), in light of the overall evidence, may not reasonably be found dispositive.  The remaining GAF scores during the appeal period, ranging between 43 and 65, denote moderate to serious impairment in social and occupational functioning and present a consistent picture of disability rated as 50 percent disabling.

The Board has also considered whether referral of this claim for consideration of an extraschedular evaluation is indicated.  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Here, there is no objective evidence or allegation in the record of symptoms of and/or impairment due to MDD that are not encompassed by the rating assigned.  Therefore, the schedular criteria are not inadequate.  Furthermore, the disability picture presented by the Veteran's MDD is not shown to be exceptional (he was hospitalized for 4 days in November 2003 and 2 days in September 2007 for fleeting suicidal ideation and he has reported receiving unemployment benefits for his nonserive-connected physical disability, hand tremors.)  Accordingly, referral for extraschedular consideration is not warranted.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that the Board may not assign an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1) in the first instance because 38 C.F.R. § 3.321(b)(1) establishes a specific procedure requiring all claims under that provision to be referred to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for initial decision.  However, the Court held that the Board may be required to consider the applicability of 38 C.F.R. § 3.321(b)(1) when the issue has been raised before the Board.

The Veteran's sole service-connected disability, MDD, is rated 50 percent; accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis progresses to consideration of 38 C.F.R. § 4.16(b), and a determination as to whether referral for extraschedular consideration is warranted, i.e., the Board must determine whether the veteran is unemployable due to his service-connected disability regardless of its rating.  38 C.F.R. § 4.16 (b) provides that it is established VA policy that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  However, in these cases, in order for the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some circumstance which places the claimant in a different position from other veterans with the same rating.

The disability picture presented by the Veteran's MDD does not reflect that the impact of the disability is such that it places him outside of the norm and renders him unemployable.  Notably, the March 2004 Case Note from the Veteran's Vocational Rehabilitation Counselor states that "the Veteran's service connected disabilities, combined with learning disabilities, made a return to competitive employment unrealistic."  Thus, the Veteran's service connected MDD is only a part of the reason for his unemployability.  Similarly, the March 2010 VA examiner opined that the Veteran's problems with occupational functioning are not related to his depression (to the contrary, he has "demonstrated symptom remission when he has been gainfully employed").  The examiner attributed the Veteran's employment difficulties to his "sexual preoccupation" (which result in him being fired after making inappropriate comments and behaviors) and learning disabilities (which limit his job choices).  The examiner also noted that, by the Veteran's own admission, "he does not work due to his hand tremor."  [Notably, service connection is not in effect for the Veteran's hand tremor.]  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected MDD, alone.  Hence, his claim for TDIU must be denied.

ORDER

An evaluation of 50 percent, and no higher, for MDD prior to March 8, 2005 is granted, subject to the laws and regulations controlling the award of monetary benefits.

An evaluation in excess of 50 percent for MDD for any time during the appeal period is denied.

A TDIU rating is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


